Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Parent Application 16450623 filed 02/14/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/23/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over P K et al., “heteinafter P K” (U.S. Patent Application: 20200019418) in view of Mills et al., “hereinafter Mills”(U.S. Patent Application: 20140082513).


As per Claim 1, P K discloses a method for audit logging user interactions (P K, Para.04, analyzing user interactions with a user interface), the method comprising: 
receiving user input regarding a user interaction with an application user interface (P K, Para.88, input received through the controller, Para.34, User interactions can include selecting buttons or other user interface controls, moving a pointer or cursor, or entering text in text boxes or fields. Records can include information such as an identity of a selected control, a category of a selected control, a label or other metadata associated with a control, a time the interaction began, a time the interaction ended, a duration of the interaction, an identifier of a user who interacted with the control, an application identifier, an application version identifier, an application page, view, or screen identifier, an application page, view, or screen version identifier, a sequence number, other information, Para.33, User interaction data can be determined by monitoring interactions with user interface elements… a user interacts with all or a portion of user interface elements, a record can be generated of such interaction, );
 determining a first logging entry for the user interaction (P K, Para.88, The log entries produced by the tracking elements can help determine if a user interface is functioning efficiently, in general, or for a particular user.), the first logging entry comprising: 
an object identifier associated with a first data object and the user interaction (P K, Para.34, User interactions can include selecting buttons or other user interface controls, moving a pointer or cursor, or entering text in text boxes or fields. Records can include information such as an identity of a selected control, a category of a selected control, a label or other metadata associated with a control, a time the interaction began, a time the interaction ended, a duration of the interaction, an identifier of a user who interacted with the control, an application identifier, an application version identifier, an application page, view, or screen identifier, an application page, view, or screen version identifier, a sequence number, other information, Para.60, A test data object 208 can include application information 216 and user information 220, which can be analogous to the application information 116 and user information 120), and 
(P K, Para.100, FIG. 5 illustrates a table 500 that can represent a log produced by monitoring user activities, such as monitoring occurring in conjunction with the computing environment 400 of FIG. 4. The table 500 can include a plurality of entries 504. The entries 504 can include information regarding particular user interactions with particular user interface elements of a particular user interface, including particular screens, pages, or views.); 
storing the first logging entry in a structured format to a non-transitory computer storage medium (P K, Para.8, A plurality of user interactions with one or more user interfaces, which include a plurality of user interface elements, are tracked. In response to the tracking, a plurality of user interaction records are generated, Para.09, on-transitory computer readable storage media configured to carry out, or including instructions for carrying out, Para.74, the information regarding the appointment can be stored in a data object, such as an instance of an abstract or composite data type, or in a table, such as a relational database table.);
 causing the system output of the application user interface (P K, Para.100, FIG. 5 illustrates a table 500 that can represent a log produced by monitoring user activities, such as monitoring occurring in conjunction with the computing environment 400 of FIG. 4. The table 500 can include a plurality of entries 504. The entries 504 can include information regarding particular user interactions with particular user interface elements of a particular user interface, including particular screens, pages, or views.); 
receiving, by an audit logging user interface, a selection of the first data object (P K, Para.34, User interactions can include selecting buttons or other user interface controls, moving a pointer or cursor, or entering text in text boxes or fields. Records can include information such as an identity of a selected control, a category of a selected control, a label or other metadata associated with a control, a time the interaction began, a time the interaction ended, a duration of the interaction, an identifier of a user who interacted with the control, an application identifier, an application version identifier, an application page, view, or screen identifier, an application page, view, or screen version identifier, a sequence number, other information, or combinations thereof.); 
(P K, Para.126, generate a report 718. The report 718 can include, or be similar to, all or a portion of the resolution information 618, Fig.7, Para.103, The entries 504 can include an identifier 520 of a particular user interface element or a particular interaction type (e.g., cursor movement, cursor selection, typing, swipe, pinch and zoom, etc.). In some cases, the identifier 520 can be used to help determine whether a particular user interface interaction sequence is abnormal, or to establish a baseline of normal interaction.).
however P K does not explicitly disclose determining a second plurality of logging entries, wherein each logging entry of the second plurality of logging entries comprises at least a reference to the first data object, the second plurality of logging entries comprising the first logging entry.
Mills discloses disclose determining a second plurality of logging entries, wherein each logging entry of the second plurality of logging entries comprises at least a reference to the first data object, the second plurality of logging entries comprising the first logging entry (Mills, Para.27, Different log entries may have different actions and/or share common actions. Different users and/or servers/devices may have the same or different actions associated with the same log entries. A log entry can have one action or more than one action associated with it. A combination of log entries associated with a user and/or server/device may trigger certain actions (e.g., a predetermined number of occurrences of the same error condition/log entry for a particular user and/or server/device may trigger certain actions). A user can select to perform one, all, or a subset of the available actions.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in P K with the teachings as in Mills. The motivation for formatting the interactive display page, for display at the administrative user console, a plurality of log entries, wherein the plurality of log entries can be sorted based on the at least one category of data selectable by the administrative user at the administrative user console; and responsive to a selection of the at least one category of data from the administrative user console, sort the plurality of log entries for display. The module may be further configured to: format the interactive display page, for display at the administrative user console, a plurality of log entries, wherein the plurality of log entries can be filtered based on information in the at least one category of data selectable by the user at the administrative user 

With respect to Claim 10 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, P K in view of Mills discloses the method of Claim 1, further comprising: 
determining groups of the second plurality of logging entries by user (P K, Para.141, The user interface elements 1110 are shown as being divided into four groups, having different interaction time ranges. Although four groups are shown, the number of groups, and the interaction time range for each group, para.58, the processing 136 can including grouping, or classifying, the actions 124 into grouped actions 144. Grouping the actions 124 can be useful in defining ranges for sequence/temporal information 128 such that normal and outlier ranges can be defined for different types of user interface elements, different workflow types, or other desired groupings, Para.100, The table 500 can include a plurality of entries 504. The entries 504 can include information regarding particular user interactions with particular user interface elements of a particular user interface, including particular screens, pages, or views.); calculating, from the groups of the second plurality of logging entries, a number of interactions with the first data object by each user (P K, para.68, Each activity {A.sub.1, A.sub.2, A.sub.3, . . . A.sub.n} is mapped to its corresponding group {G.sub.1, G.sub.2, G.sub.3, . . . G.sub.n}. The approximate time taken to complete an activity in the group can be represented as G.sub.1T.sub.approx, G.sub.2T.sub.approx, G.sub.3T.sub.approx, . . . G.sub.nT.sub.approx. The approximate time to complete an activity in a group can be calculated in various ways, such as by using the average time taken to complete the activity as measured by the training data (where, for example, individual activity consumption times can be calculated as described above for A.sub.1T.sub.C, A.sub.2T.sub.C, A.sub.3T.sub.C, . . . A.sub.nT.sub.C). However, the approximate time can be calculated in other ways, such as by using another statistical calculation based on training data consumption times.); and causing presentation, in the audit logging user interface, of the number of interactions with the first data object for (P K, para.22, FIG. 13 is the graph of FIG. 12 updated to show how user interface elements can be grouped, or categorized, based on similarities between interaction times.).

With respect to Claim 11 is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 3, P K in view of Mills discloses the method of Claim 1, further comprising: 
calculating, from the second plurality of logging entries, a plurality of counts of logging entries over time (P K, para.04, The identifiers and timestamps can be used to determine the duration of an interaction with a user interface element, as well as patterns of interactions (e.g., a number of times or a sequence in which a particular user interface element, or multiple user interface elements, was activated, including considering the time intervals between such interactions), para.63, tracks user activity over time to provide a baseline to which test data can be compared. ); and causing presentation, in the audit logging user interface, of a visualization representing the plurality of counts of logging entries over time (P K, para.28, User activity with the screen 1100 may be tracked over a period of time in order to obtain training data. The information can include the identity of the user interface elements 1110 and when (e.g., via a timestamp) a user interface element was activated, Para.100, The table 500 can include a plurality of entries 504. The entries 504 can include information regarding particular user interactions with particular user interface elements of a particular user interface, including particular screens, pages, or views.).

With respect to Claim 13 is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 4, P K in view of Mills discloses the method of Claim 1, further comprising: 
receiving, via the audit logging user interface, a filter parameter (P K, Para.64, User activities can be grouped based on their time consumption. Groups can be defined having different time intervals, such as having a time of 0.01 seconds to 1 second, greater than 1 second to 5 seconds, and greater than 5 seconds to 5 minutes. The number of intervals and the interval definition may be varied as desired. In some cases, the intervals can be regular (e.g., having the same duration), while in other cases one or more of the intervals can be irregular. A threshold execution time can be defined for each group. Thus, user interface elements (at least a portion of user interface elements to be analyzed) are associated with threshold execution times through their assigned groups.); identifying a particular field associated with at least a logging entry from the second plurality of logging entries (P K, Para.52, User actions can include clicking or switching between text entry fields or entry boxes. User actions can include typing or changing text within a text entry field or text box, and actions such as hovering over user interface elements (such as to cause tool tips or other information to be displayed)); determining, from the second plurality of logging entries, a subset of logging entries based at least in part on the filter parameter, wherein determining the subset of logging entries further comprises: applying the filter parameter to the particular field; and causing presentation, in the audit logging user interface, of the subset of logging entries (P K, Para.66, the set of user interface activities (or interactions) can be represented as {A.sub.1, A.sub.2, A.sub.3, . . . A.sub.n}, where an activity represents a user interface element, and possibly a particular interaction with a particular user interface element. The set of activity groups can be represented as {G.sub.1, G.sub.2, G.sub.3, . . . G.sub.n}. Each group can include one or more activities. So, a group G.sub.n can have a set of activities {A.sub.1, A.sub.2, . . . A.sub.n}, Para.68, Each activity {A.sub.1, A.sub.2, A.sub.3, . . . A.sub.n} is mapped to its corresponding group {G.sub.1, G.sub.2, G.sub.3, . . . G.sub.n}. The approximate time taken to complete an activity in the group can be represented as G.sub.1T.sub.approx, G.sub.2T.sub.approx, G.sub.3T.sub.approx, . . . G.sub.nT.sub.approx. ).

With respect to Claim 14 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 5, P K in view of Mills discloses the method of Claim 1, wherein the first logging entry further comprises an application context associated with the user interaction (P K, Para.102, The entries 504 can include information that identifies a particular context for a user interaction. The context can include an application name, or identifier, 512, and a page, view, or screen name, or identifier, 516). 

With respect to Claim 15 is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 6, P K in view of Mills discloses the method of Claim 5, further comprising:
 invoking a logging instruction including the object identifier, the application context, and the system output, wherein the logging instruction follows an Application Programming Interface (API) format of a logging library, and wherein invoking the logging instruction causing the determining of the first logging entry (P K, Para.102, The entries 504 can include information that identifies a particular context for a user interaction. The context can include an application name, or identifier, 512, and a page, view, or screen name, or identifier, 516, Para.52, User actions 124 can be associated with various types of information, including information identifying the particular user interface element that a user interacted with, a type of interaction with the identified user interface element, and a type or other metadata associated with the identified user interface element, such whether the user interface element is a button, text field, etc., and a workflow associated with the user interface element (which, some cases, can be specified by one or more expected sequences of user interface element interactions).).

With respect to Claim 16 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 7, P K in view of Mills discloses the method of Claim 1, further comprising: 
receiving, via the audit logging user interface, a selection of the first logging entry (P K, Para.52, The user actions 124 can represent various user interface elements that may be activated or used by a user. User actions can include, for example, selecting buttons, list elements, scroll bars, or other controls. User actions can include clicking or switching between text entry fields or entry boxes. User actions can include typing or changing text within a text entry field or text box, and actions such as hovering over user interface elements (such as to cause tool tips or other information to be displayed)); and in response to receiving the selection of the first logging entry, causing presentation, in the audit logging user interface, of the first logging entry in a hierarchical format (P K, Para.100, FIG. 5 illustrates a table 500 that can represent a log produced by monitoring user activities, such as monitoring occurring in conjunction with the computing environment 400 of FIG. 4. The table 500 can include a plurality of entries 504. The entries 504 can include information regarding particular user interactions with particular user interface elements of a particular user interface, including particular screens, pages, or views.).

With respect to Claim 16 is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 8, P K in view of Mills discloses the method of Claim 7, wherein determining the first logging entry further comprises: 
determining metadata of the first data object, wherein the first logging entry further comprises the metadata, and wherein causing presentation of the first logging entry in the hierarchical format further comprises causing presentation of the metadata (P K, para.34, User interactions can include selecting buttons or other user interface controls, moving a pointer or cursor, or entering text in text boxes or fields. Records can include information such as an identity of a selected control, a category of a selected control, a label or other metadata associated with a control, a time the interaction began, a time the interaction ended, a duration of the interaction, an identifier of a user who interacted with the control, an application identifier, an application version identifier, an application page, view, or screen identifier, an application page, view, or screen version identifier, a sequence number, other information, or combinations thereof, Para.115, The metadata 610 can include other information that can be used to help organize training data. The metadata 610 can include a screen identifier 630 and a screen version identifier 634.).

With respect to Claim 17 is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 9, P K in view of Mills discloses the method of Claim 1, wherein the selection of the first data object comprises a drag and drop user interaction from the application user interface to the audit logging user interface (P K, para.84, Input controls can include user interface elements such as check boxes, radio buttons, list boxes, drop down lists, buttons, dropdown buttons, text fields, text boxes, toggles, and pickers, such as date pickers, time pickers, file browsers, and the like. Navigational controls can include user interface elements such as breadcrumbs, search fields, tags, pagination elements, icons, sliders, or image carousels. Information elements can include progress bars, notifications, tool tips, message boxes, and pop ups. Containers can include accordion elements.).

With respect to Claim 18 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449